Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed December 28, 2021. Claims 1-20 are presented for examination. Claim 1, 11 and 20 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 63133143, which was filed December 31, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (April 20, 2022) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted January 28, 2022.

Drawings

The drawings filed December 28, 2021 are accepted by the examiner.


Abstract

The abstract filed December 28, 2021 is accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 9, 10, 11, 12, 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 20200159318 A1) in view of Poulos (US 20140333666 Al).

 As to Claims 1, 11 and 20:
Kondo discloses a method (Kondo, Abstract, where Kondo discloses that the information processing device includes: a conspicuous region specification unit configured to specify a conspicuous region that can relatively easily attract visual attention of a user in a field of vision of the user; and a display control unit configured to perform display control to dispose a virtual object in the conspicuous region) comprising: determining a gaze direction in a field of view of a user using an eyewear device (Kondo, see paragraph [0055], where Kondo discloses that for example, the recognition unit 120 may recognize a position and a posture of the head part of the user (including an orientation or inclination of a face with respect to a body), a line of sight of the user, a gazing point of the user, and the like as the information about the user. The recognition unit 120 may detect the gazing point of the user based on the line of sight of the user. For example, in a case
in which the line of sight of the user is retained in a certain range for a predetermined time or more, the recognition unit 120 may detect a point (three-dimensional position) ahead of
the line of sight of the user as the gazing point. The method of detecting the gazing point of the user performed by the recognition unit 120 is not limited to the example described above, and various known methods may be used); generating an anchor point in the field of view based at least in part on the determined gaze direction (Kondo, see G10 in figure 5 and paragraph [0101], where Kondo discloses that FIG. 5 is an explanatory diagram for explaining an example in which the virtual object is disposed in the conspicuous region along the edge in the vicinity of the gazing point. In the example illustrated in FIG. 5, a gazing point G10 of the user U is positioned on a boundary surface
B10 of a desk 3. A conspicuous region Rl0 along an edge El0 in the vicinity of the gazing point G10 is specified by the conspicuous region specification unit 122, and the virtual objects V11 to V13 are disposed in the conspicuous region Rl0); identifying a surface corresponding to a ground plane in the field of view (Kondo, see B10 in figure 5 and paragraph [0101]); generating augmented reality content (Kondo, see paragraphs [0101] and [0102] and figure 5, where Kondo discloses that FIG. 5 is an explanatory diagram for explaining an example in which the virtual object is disposed in the conspicuous region along the edge in the vicinity of the gazing point. In the example illustrated in FIG. 5, a gazing point G10 of the user U is positioned on a boundary surface B10 of a desk 3. A conspicuous region Rl0 along an edge El0 in the vicinity of the gazing point G10 is specified by the conspicuous region specification unit 122, and the virtual objects V11 to V13 are disposed in the conspicuous region Rl0. The virtual objects V11 to V13 are disposed along the edge E10 present in the vicinity of the gazing point G10 of the user U, so that the user U can easily find the virtual objects V11 to V13, easily grasp a sense of distance thereto, and does not easily lose sight thereof); and rendering the generated augmented reality content in the field of view for display by the eyewear device (Kondo, see figure 5 and paragraphs [0101] and [0102]). 
Kondo differs from the claimed subject matter in that Kondo does not explicitly disclose determining a distance from the identified surface to the anchor point and generating augmented reality content based at least in part on the determined distance. However in an analogous art, Poulos discloses determining a distance (Poulos, see 406 in figure 4) from the identified surface (Poulos, see 404’ in figure 4) to the anchor (Poulos, see 132 and 130 in figure 4)  point (Poulos, see paragraph [0014], where Poulos discloses determining a threshold distance between the virtual object and a real-world surface) and generating augmented reality content based at least in part on the determined distance (Poulos, see paragraph [0022], where Poulos discloses that virtual object 130 may automatically be displayed as attached to surface 118 when certain environmental conditions are met, e.g., when a distance between the virtual object 130 and surface 118, or user 106 and surface 118, is less than a threshold distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kondo with Poulos. One would be motivated to modify Kondo by determining a distance from the identified surface to the anchor point and generating augmented reality content based at least in part on the determined distance as taught by Poulos, and thereby providing a head-mounted display device including a see-through display system configured to display images while not obscuring a real-world background viewable through the see-through display system (Poulos, see paragraph [0001]).

As to Claims 2 and 12:
Kondo in view of Poulos discloses the method of claim 1, wherein generating the anchor point comprises: performing a ray casting operation, based at least in part on the gaze direction, to select a point in the field of view, the point corresponding to the anchor point (Kondo, see G10 in figure 5 and paragraph [0101], where Kondo discloses that FIG. 5 is an explanatory diagram for explaining an example in which the virtual object is disposed in the conspicuous region along the edge in the vicinity of the gazing point. In the example illustrated in FIG. 5, a gazing point G10 of the user U is positioned on a boundary surface B10 of a desk 3. A conspicuous region Rl0 along an edge El0 in the vicinity of the gazing point G10 is specified by the conspicuous region specification unit 122, and the virtual objects V11 to V13 are disposed in the conspicuous region Rl0).

As to Claims 4 and 14:
Kondo in view of Poulos discloses the method of claim 1, wherein determining the gaze direction is based on a head orientation (Kondo, see paragraph [0055], where Kondo discloses that for example, the recognition unit 120 may recognize a position and a posture of the head part of the user (including an orientation or inclination of a face with respect to a body), a line of sight of the user, a gazing point of the user, and the like as the information about the user. The recognition unit 120 may detect the gazing point of the user based on the line of sight of the user. For example, in a case in which the line of sight of the user is retained in a certain range for a predetermined time or more, the recognition unit 120 may detect a point (three-dimensional position) ahead of the line of sight of the user as the gazing point. The method of detecting the gazing point of the user performed by the recognition unit 120 is not limited to the example described above, and various known methods may be used) and a relative position of a pupil or iris of the user using the eyewear device (Kondo, see paragraph [0051], where Kondo discloses that the biosensor 117 detects biological information of the user. Specifically, for example, the biosensor 117 may detect heartbeats, a body temperature, sweating, a blood pressure, a pulse, respiration, nictitation, an eye movement, a gazing time, a size of pupil diameter).

As to Claims 5 and 15:
Kondo in view of Poulos discloses the method of claim 1, wherein identifying the surface corresponding to the ground plane is based on a surface detection process (Poulos, see paragraph [0025], where Poulos discloses that policies may specify how the attachment between a virtual object and a real-world surface is displayed. These policies may depend on various attributes of the real-world surfaces, e.g., as detected via one or more sensors in display device 104. For example, attributes of real-world surfaces such as a type of surface, e.g., "wall" or "table," surface transparency, e.g., translucent or opaque, surface texture, e.g., wood or glass, etc. may be determined and referenced in a policy associated with a virtual object to dictate how the virtual object is displayed relative to the real-world surface).

As to Claims 8 and 18:
Kondo in view of Poulos discloses the method of claim 1, wherein determining the distance from the identified surface to the anchor point comprises (Poulos discloses the claimed subject matter below, please see claim mapping): 

    PNG
    media_image1.png
    624
    943
    media_image1.png
    Greyscale




generating a second anchor point within the identified surface; 

    PNG
    media_image2.png
    701
    936
    media_image2.png
    Greyscale


determining a first distance between the second anchor point and the anchor point in the field of view

    PNG
    media_image3.png
    524
    837
    media_image3.png
    Greyscale

 the second anchor point being at a position below relative to the anchor point; 

    PNG
    media_image4.png
    694
    929
    media_image4.png
    Greyscale

and selecting a particular position along the first distance between the second anchor point and the anchor point.

    PNG
    media_image5.png
    583
    877
    media_image5.png
    Greyscale

As to Claims 9 and 19:
Kondo in view of Poulos discloses the method of claim 8, wherein rendering the generated augmented reality content in the field of view for display by the eyewear device comprises: generating a first three-dimensional object; rendering the first three-dimensional object at the particular position; generating a second three-dimensional object; and rendering the second three-dimensional object at a second position above or below the first three-dimensional object (Poulos, see figure 1A and 1B).

As to Claim 10:
Kondo in view of Poulos discloses the method of claim 9, wherein the first three-dimensional object is different type of object than the second three-dimensional object, or the first three-dimensional object is a same type of object as the second three-dimensional object (Poulos, see figure 1A and 1B and paragraph [0019]).

Allowable Subject Matter
Claims 3, 6, 7, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Kharboutly (US 10902628 B1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624